                                       Case 3:16-cr-00440-WHA Document 256 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                          No. CR 16-0440 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                            NOTICE TO COUNSEL
                                       NIKULIN,
                                  14
                                                      Defendant.
                                  15

                                  16        In the event we have to excuse a juror, counsel should be prepared to advise the Court on
                                  17   what, if any, admonitions to give the remaining jurors. Counsel shall please meet and confer.
                                  18
                                  19   Dated: July 10, 2020.
                                  20

                                  21
                                                                                             WILLIAM ALSUP
                                  22                                                         UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
